MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                             FILED
regarded as precedent or cited before any                    May 11 2017, 7:21 am
court except for the purpose of establishing
the defense of res judicata, collateral                           CLERK
                                                              Indiana Supreme Court
                                                                 Court of Appeals
estoppel, or the law of the case.                                  and Tax Court




ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Ruth Johnson                                           Curtis T. Hill, Jr.
Marion County Public Defender                          Attorney General of Indiana
Indianapolis, Indiana
                                                       Chandra K. Hein
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana



                                         IN THE
    COURT OF APPEALS OF INDIANA

Deavin Bledsoe,                                        May 11, 2017
Appellant-Defendant,                                   Court of Appeals Case No.
                                                       49A05-1611-CR-2464
        v.                                             Appeal from the Marion Superior
                                                       Court
State of Indiana,                                      The Honorable David J. Certo,
Appellee-Plaintiff.                                    Judge
                                                       Trial Court Cause No.
                                                       49G12-1608-CM-32550



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1611-CR-2464 | May 11, 2017   Page 1 of 4
                                          Statement of the Case
[1]   Deavin Bledsoe appeals his sentence following his conviction for public nudity,

      as a Class C misdemeanor. Bledsoe presents a single issue for our review,

      namely, whether the trial court erred when it ordered him to stay away from a

      certain intersection in Indianapolis when he serves the suspended portion of his

      sentence. We affirm.


                                   Facts and Procedural History
[2]   On August 19, 2016, Bledsoe was seen urinating in public outside a

      convenience store located at 10th Street and Oxford Street in Indianapolis. The

      State charged Bledsoe with public nudity, as a Class C misdemeanor.

      Following a bench trial on October 5, the trial court found Bledsoe guilty as

      charged, entered judgment, and sentenced him to sixty days with thirty-six days

      suspended. During sentencing, the trial court “order[ed]” Bledsoe “not to

      return” to the intersection of 10th Street and Oxford. Tr. at 22. This appeal

      ensued.1


                                       Discussion and Decision
[3]   Bledsoe’s sole contention on appeal is that the trial court was not authorized to

      impose a “stay-away” order as part of his sentence. Appellant’s Br. at 9.




      1
        We note that this sentence is consecutive to a sentence Bledsoe is currently serving in another county.
      Bledsoe testified at sentencing that he would not be released until the “end of next year.” Tr. at 23-24.
      Because Bledsoe has yet to serve the sentence in this matter, the issue on appeal is not moot.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1611-CR-2464 | May 11, 2017                Page 2 of 4
      Bledsoe maintains that a trial court may only impose a stay-away order as a

      condition of probation. In support of that contention, Bledsoe cites Indiana

      Code Section 35-50-7-2, which provides:


              The court that places a person on probation following conviction
              may issue an order, reasonable in scope, under this chapter that
              prohibits the person from entering the:

              (1) area or property where an offense was committed by the
              person; and

              (2) area immediately surrounding the area or property where an
              offense was committed by the person.


      (Emphasis added). Bledsoe contends that, because the trial court did not order

      him placed on probation, the court erred when it ordered him to stay away

      from the intersection. We agree that under Indiana Code Section 35-50-7-2 a

      stay-away order may only be issued when a defendant is placed on probation.


[4]   The State maintains that the trial court’s comments at sentencing did not

      constitute a “stay-away order” but were merely “a cautionary warning because

      the trial court did not want Bledsoe to get into additional trouble based on the

      neighborhood complaints and his current conviction.” Appellee’s Br. at 7. In

      the alternative, the State contends that a “stay[-]away order can properly be

      considered as [a] term of an informal probation.”


[5]   First, nothing in the record indicates that the trial court imposed informal

      probation in this case, so the State’s contention on that issue is without merit.

      Second, we agree with Bledsoe that the trial court erred in its oral sentencing

      Court of Appeals of Indiana | Memorandum Decision 49A05-1611-CR-2464 | May 11, 2017   Page 3 of 4
      statement when it “ordered” him to stay away from the intersection of 10th

      Street and Oxford Street. However, the written sentencing order does not

      include a stay-away order, and, rather than remand for resentencing, we credit

      the court’s written sentencing order over the oral order. See McElroy v. State,

      865 N.E.2d 584, 589 (Ind. 2007). The trial court’s written sentencing statement

      properly omits the stay-away order. The trial court gave Bledsoe good advice

      from the bench, but he is not required to stay away from the intersection of 10th

      Street and Oxford Street in Indianapolis when he serves the suspended portion

      of his sentence.


[6]   Affirmed.


      Riley, J., and Bradford, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A05-1611-CR-2464 | May 11, 2017   Page 4 of 4